In the

     United States Court of Appeals
                 For the Seventh Circuit

No. 13-3397

UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellant,

                                 v.

JUSTIN EDWARDS,
                                                Defendant-Appellee.


            Appeal from the United States District Court
               for the Western District of Wisconsin.
            No. 13-cr-56-bbc — Barbara B. Crabb, Judge.



     ARGUED APRIL 17, 2014 — DECIDED OCTOBER 3, 2014



   Before MANION, SYKES, and TINDER, Circuit Judges.
    SYKES, Circuit Judge. Justin Edwards was indicted on federal
gun charges after he was pulled over on suspicion of driving
a stolen vehicle and the police found a sawed-off shotgun in
the car. Moments before the stop, his girlfriend had called 911
to report that Edwards had just stolen her car. A nearby officer
heard dispatch, spotted the car, and initiated a traffic stop. Sure
2                                                    No. 13-3397

enough, Edwards was behind the wheel. He did not have a
valid driver’s license, could not produce the vehicle’s registra-
tion, and was evasive about whether he had his girlfriend’s
permission to drive the car, so the officer placed him under
arrest. A subsequent search of the car revealed the sawed-off
shotgun on the floor behind the front passenger seat. Edwards
admitted the gun was his.
    Edwards was charged with possession of a firearm as a
felon and possession of an unregistered short-barreled shot-
gun. He moved to suppress the gun, arguing that the warrant-
less search of the car violated his rights under the Fourth
Amendment. The district court granted the motion, and the
government appealed. See 18 U.S.C. § 3731.
     We reverse. Under Arizona v. Gant, 556 U.S. 332, 351 (2009),
a warrantless search of a vehicle incident to the arrest of one of
its occupants requires reason to believe that the vehicle con-
tains evidence of the offense of arrest. Here, Edwards was
arrested for (among other possible offenses) driving a vehicle
without the owner’s consent; it was entirely reasonable to
believe that evidence of the car’s ownership—its registration or
title, for example—would be found in the car. The search was
likewise valid under the automobile exception because there
was probable cause that evidence of a crime—again, the crime
of driving a vehicle without the owner’s consent—would be
found in the car.
No. 13-3397                                                   3

                        I. Background
   In the early morning hours of June 10, 2012, Veronica
Fernandez called 911 to report that she and her boyfriend,
Justin Edwards, had just had “a big argument” and he stole her
car—a gray Mitsubishi Eclipse—and was driving away from
her home in Ashland, Wisconsin. An Ashland police dispatcher
broadcast the reported auto theft and described the car.
Sergeant Dan Pufall, who knew both Fernandez and Edwards
from prior police contacts, was on duty in the area and heard
the broadcast. He spotted the Mitsubishi almost immediately.
The car had no license plates or temporary tags, and Edwards
was behind the wheel.
     Sergeant Pufall initiated a traffic stop, approached the
driver’s side, and asked Edwards for his license and registra-
tion. Edwards didn’t have either. Pufall asked him, “Whose car
is it?” Edwards admitted that the car belonged to Fernandez.
When Pufall again asked about registration, Edwards said the
car was registered, checked the glove box for documentation,
and told Pufall there were no registration documents in the car.
   Pufall then asked Edwards what had happened that night.
Edwards indicated that he was on his way to his mother’s
house because he and Fernandez had been “battling.” He said
that Fernandez had been itching for a fight, so he decided to
leave. Pufall asked if he had permission from Fernandez to
drive the car. Edwards equivocated: “I do, and I don’t.” When
Pufall asked him to elaborate, Edwards said, nonresponsively,
“You see, there’s no plates on it.”
  Pufall then asked Edwards if he had a valid driver’s license.
Edwards said he didn’t, but he wasn’t clear about whether his
4                                                   No. 13-3397

license was suspended or revoked, or whether he never had a
license in the first place. At that point Pufall directed Edwards
to get out of the car. Edwards complied. Pufall frisked him for
weapons, placed him in handcuffs, and reported to the
dispatcher that he had a suspect in custody. The dispatcher
advised Pufall that Edwards had a probation hold for a bur-
glary conviction. Ashland Police Officer Curtis Greene arrived
at the scene to assist.
    After securing Edwards in the back of his squad car,
Sergeant Pufall searched the Mitsubishi and found a pouch
containing marijuana and a pipe under the driver’s seat. On the
front passenger seat, he found a laptop computer and a bag
containing tools. Because the car was a two-door, Pufall had to
slide the front passenger seat forward to access the back seat.
There he found a sawed-off shotgun on the floor behind the
front passenger seat. He found no vehicle registration, title, or
other ownership documents in the car, though he later learned
from his dispatcher that the car’s last registered owner was
Jeremy Strobel. Pufall’s operating assumption was that Strobel
had sold the car to Fernandez, but she had not yet registered
it.
   Further investigation confirmed that assumption.
Fernandez had recently paid Strobel $2,500 for the car. She
apparently intended for Edwards to use it even though he
could not legally drive. She was planning to register the car in
her name, but the title could not yet be transferred because
there was a lien on the car for Strobel’s unpaid child support.
   Sergeant Pufall took Edwards to the Ashland County
Sheriff’s Department, and Officer Greene was tasked with
No. 13-3397                                                     5

reuniting Fernandez with her automobile. Greene went to
Fernandez’s home, where she signed a victim affidavit,
checking the box indicating “I gave no one permission to take
the missing items indicated in this police report.” The report,
however, did not specify what property was missing. Greene
then drove Fernandez back to the Mitsubishi. He asked her to
search it and tell him which items in the car were hers and
which were not. When this property inventory was completed,
Greene released the car to Fernandez and she drove away.
   At the jail Sergeant Pufall administered Miranda warnings
and took a statement from Edwards, who admitted that he had
not asked Fernandez for permission to take and drive the car
and that both the gun and drugs were his. The next day,
June 11, Investigator Gerald Katchka re-Mirandized Edwards
and again questioned him. Edwards confirmed that the drugs
and gun were his and explained the car’s ownership history
and the events of the previous day. He said that Fernandez had
purchased the car for his use. He also said that her call to the
police was the result of a drunken argument.
    For purposes of the FBI’s Uniform Crime Reporting system,
the police report for Edwards’s arrest lists the offense of arrest
as “vehicle theft—auto” and the incident type as “auto theft.”
Another section of the report lists additional possible grounds
for arrest, including the probation hold, unlawful possession
of a firearm, drug possession, driving an unregistered car, and
driving without a valid license.
    Edwards was indicted in the Western District of Wisconsin
for possession of a firearm as a felon, see 18 U.S.C. § 922(g)(1),
and possession of an unregistered short-barreled shotgun, see
6                                                   No. 13-3397

26 U.S.C. §§ 5841, 5845(a)(2), 5861(d). He moved to suppress
the gun and his custodial statements, arguing that the warrant-
less search of the vehicle violated his rights under the Fourth
Amendment and his statements were the fruits of an unlawful
search. The government countered with several arguments: the
search was justified as a search incident to arrest and under the
automobile exception; the evidence would have been inevita-
bly discovered during the inventory-like search Greene
conducted with Fernandez; and the officers were operating in
good faith. A magistrate judge held an evidentiary hearing on
the motion. Sergeant Pufall testified and explained that he had
several grounds to search the car, one of which was to look for
evidence of the vehicle’s ownership.
    The magistrate judge recommended that the district court
grant the motion to suppress. First, the judge concluded that
Edwards had a reasonable expectation of privacy in the
contents of the car, giving him standing to challenge the search.
Probable cause to arrest Edwards for auto theft was not in
dispute, but the magistrate judge concluded that Sergeant
Pufall lacked a reasonable belief that evidence of that crime
would be found in the car. The judge reasoned that locating
registration documents or other proof of ownership was
irrelevant to determining whether Edwards had stolen the car.
Edwards told Pufall that there were no registration documents
in the car, so the judge thought there was “no need to look for
something that wasn’t there.” The judge suspected that the
officer had an ulterior motive: “Sgt. Pufall’s testimony
regarding his search for proof of ownership strikes the court as
a post-hoc rationalization rather than an accurate characteriza-
tion of his thought process at the time he searched the
No. 13-3397                                                  7

Mitsubishi.” In the judge’s view, “Sgt. Pufall actually was of
the opinion that Fernandez’s 911 call gave him carte blanche to
rummage through the Mitsubishi to see what Edwards was up
to.”
    The magistrate judge went on to conclude that the search
did “not pass muster as an inventory search” and rejected the
government’s arguments about inevitable discovery and good
faith. The judge concluded as follows:
       [T]his is a case in which a veteran officer jumped
       to inaccurate legal conclusions that were favor-
       able to his decision to search a stopped car. His
       motivation to search the car was to get a look
       inside to see what Edwards possessed. Hindsight
       shows that his instincts were good and I have no
       doubt that he thought he was operating within
       the bounds of the Fourth Amendment, but that
       does not make this an acceptable search.
    Over the government’s objection, the district court adopted
the magistrate judge’s recommendation. The court noted that
“the idea that Pufall was searching for registration papers
seems contrived. He had just arrested defendant for vehicle
theft; defendant had told him he had no registration papers in
the car; and Pufall himself believed that the car was owned by
Fernandez.” The court granted the suppression motion, and
the government timely appealed. See 18 U.S.C. § 3731 (author-
izing an appeal by the United States of an order suppressing or
excluding evidence).
8                                                    No. 13-3397

                         II. Discussion
    The Fourth Amendment protects “[t]he right of the people
to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures.” U.S. CONST.
amend. IV. Warrantless searches “are per se unreasonable
under the Fourth Amendment—subject only to a few specifi-
cally established and well-delineated exceptions.” Gant,
556 U.S. at 338 (internal quotation marks omitted). The district
court concluded that the warrantless search of the Mitsubishi
did not fall under any of those exceptions. The court’s factual
findings are not challenged; we review the court’s legal
conclusions de novo. United States v. Henderson, 536 F.3d 776,
779 (7th Cir. 2008).
    Two exceptions to the warrant requirement are at issue
here. The first authorizes a warrantless search of a vehicle
incident to the arrest of one of its occupants: The “[p]olice may
search a vehicle incident to a recent occupant’s arrest only if
the arrestee is within reaching distance of the passenger
compartment at the time of the search or it is reasonable to
believe the vehicle contains evidence of the offense of arrest.”
Gant, 556 U.S. at 351 (emphasis added). Because Edwards was
handcuffed and sitting in the back of the police squad when
Sergeant Pufall searched the Mitsubishi, only the second
justification for a search incident to arrest is available here.
    Another possible basis for the search is the automobile
exception. The police do not need a warrant to search a vehicle
when they have probable cause to believe it contains evidence
of criminal activity. See United States v. Nicksion, 628 F.3d 368,
377 (7th Cir. 2010); United States v. Williams, 627 F.3d 247, 251
No. 13-3397                                                      9

(7th Cir. 2010); United States v. Zahursky, 580 F.3d 515, 521 (7th
Cir. 2009). “Probable cause exists when based on the known
facts and circumstances, a reasonably prudent person would
believe that contraband or evidence of a crime will be found in
the place to be searched.” United States v. Richards, 719 F.3d 746,
754 (7th Cir. 2013) (internal quotation marks omitted).
    These two exceptions are interrelated, but not identical. The
suspicion required for a vehicle search incident to arrest under
Gant is keyed to the offense of arrest; the automobile exception
is not tied to an arrest. The quantum of suspicion necessary to
justify the search may also differ. Gant permits a search of a
vehicle incident to an arrest if “it is reasonable to believe the
vehicle contains evidence of the offense of arrest.” Gant,
556 U.S. at 351 (emphasis added). The automobile exception
requires probable cause that the vehicle contains evidence of
criminal activity. The Court in Gant did not elaborate on the
precise relationship between the “reasonable to believe”
standard and probable cause, but the Court’s choice of phras-
ing suggests that the former may be a less demanding stan-
dard. See, e.g., United States v. Rodgers, 656 F.3d 1023, 1028 n.5
(9th Cir. 2011) (noting that the Gant standard “appears to
require a level of suspicion less than probable cause”); United
States v. Vinton, 594 F.3d 14, 25 (D.C. Cir. 2010) (“Rather, the
‘reasonable to believe’ standard probably is akin to the
‘reasonable suspicion’ standard required to justify a Terry
search.”).
    We do not need to decide whether the two standards are
different. As we will explain, Pufall’s search of the Mitsubishi
10                                                  No. 13-3397

was valid under Gant as a search incident to Edwards’s arrest
and also under the automobile exception.
    Pufall’s search easily satisfies the requirements for a valid
vehicle search incident to arrest under Gant. Edwards was
arrested for (among other possible offenses) driving a vehicle
without the owner’s consent. See WIS. STAT. § 943.23.
Fernandez had reported that Edwards stole her car after an
argument. Edwards insists that Fernandez was not trustwor-
thy; she had a history of alcohol abuse and lying to the police,
and Sergeant Pufall knew it. Even so, Pufall didn’t rely on the
911 call alone; he questioned Edwards about the key elements
of Fernandez’s story before making the arrest. Edwards
confirmed that he and Fernandez had been “battling” that
night, and he also admitted that the car belonged to Fernandez.
When Pufall asked whether he had her permission to drive the
car, his response—“I do, and I don’t”—was equivocal and
suspicious. Everyone agrees that these facts supplied probable
cause to arrest Edwards for the crime of driving a vehicle
without the owner’s consent.
    It’s true that Edwards could have been arrested for other
offenses too. He was driving an unregistered car, he did not
have a valid driver’s license, and he was subject to a probation
hold for a burglary conviction. Edwards maintains that he was
actually arrested not for auto theft but for driving without a
valid license. It’s unclear why this argument makes any
difference. Gant did not indicate whether the “offense of
arrest” is limited to the crime for which the defendant was
“actually arrested” or includes other crimes that the officer had
probable cause to believe occurred. Justice Scalia’s concurrence
No. 13-3397                                                    11

in Gant suggests both would qualify. 556 U.S. at 353 (“I would
hold that a vehicle search incident to arrest is ipso facto
‘reasonable’ only when the object of the search is evidence of
the crime for which the arrest was made, or of another crime
that the officer has probable cause to believe occurred.”).
    Either way, the evidence is clear that Edwards was arrested
for driving a vehicle without the owner’s consent and perhaps
also for driving without a valid license. Edwards was pulled
over on suspicion of driving a car that had just been reported
stolen. Sergeant Pufall’s investigation initially focused on the
stolen-vehicle report. His questions to Edwards were aimed at
confirming ownership of the car and determining whether
Edwards had permission to drive it. Pufall referred to the
stolen-vehicle report while handcuffing Edwards; he learned
of the probation hold only after notifying his dispatcher that he
had made an arrest. The police report listed the incident type
as “auto theft.” A suspect can, of course, be arrested for
multiple crimes—here, apparently, for driving a vehicle
without the owner’s consent and driving without a valid
license. When that’s the case, the police can search a vehicle
incident to arrest if they have reason to believe that the vehicle
contains evidence of any of the offenses of arrest. Nothing in
Gant prohibits this.
   And it was entirely reasonable to believe that evidence of
the offense of driving a vehicle without the owner’s consent
would be found in the Mitsubishi. Evidence establishing the
vehicle’s ownership is obviously relevant to that crime. See
§ 943.23(2) (“[W]hoever intentionally takes and drives any
vehicle without the consent of the owner is guilty of a Class H
12                                                  No. 13-3397

felony.”). Edwards argues that looking for proof of ownership
was unnecessary and irrelevant because the real issue was
consent—i.e., whether Fernandez gave him permission to drive
the car. His premise seems to be that searching for evidence of
ownership was forbidden once Edwards acknowledged that
Fernandez owned the car. That’s an incorrect premise. Evi-
dence of a vehicle’s ownership is always relevant to the crime
of driving a vehicle without the owner’s consent; registration
and title documents are evidence of ownership and are often
kept in a car. That’s enough for a valid vehicle search incident
to Edwards’s arrest.
    The district court and magistrate judge were heavily
influenced by the fact that Edwards checked the glove com-
partment and told Pufall that no registration papers were in
the car. That’s not a sound basis for suppression. Nothing turns
on Edwards’s statement. Police officers are not required to
accept a suspect’s word that no evidence of a crime is con-
tained within a car. Sergeant Pufall did not have to settle for
Edwards’s assurances but could look for himself as long as it
was reasonable to believe that the car would contain evidence
of the crime of arrest. That standard was satisfied here.
    For similar reasons, this search also fits comfortably within
the automobile exception. Under the circumstances, there was
probable cause—not just “reason to believe”—that the car
would contain evidence of a crime. Again, evidence of a
vehicle’s ownership is always relevant to the crime of driving
a vehicle without the owner’s consent, and ownership docu-
ments are often kept within a car. When a car is reported stolen
and is recovered, the police have probable cause to look in the
No. 13-3397                                                      13

car for some evidence of ownership—especially so here, where
the car lacked any license plates.
    Echoing the decisions of the magistrate judge and district
court, Edwards argues that Sergeant Pufall was not actually
looking for proof of ownership but was searching for evidence
of other crimes because he knew that his suspect had a criminal
history. This amounts to an argument that the search was
pretextual—Pufall’s claim that he was searching for evidence
of ownership was merely an ex post rationalization, an excuse
to rifle through Edwards’s possessions looking for general
evidence of criminality. Indeed, the magistrate judge wrote
that Pufall “primarily was motivated to search the Mitsubishi
in order to do a spot check on Justin Edwards, a well-known
habitual criminal.” The district court agreed, writing that
Pufall’s explanation for the search seemed “contrived.”
    These observations, and Edwards’s pretext argument, are
misplaced in the Fourth Amendment context. The reasonable-
ness of a search does not depend on the officer’s subjective
motivations; the inquiry is, of course, objective. See, e.g., United
States v. Tinnie, 629 F.3d 749, 753 (7th Cir. 2011) (“[I]n judging
the constitutionality of a search or seizure, courts must look at
the facts objectively.”); see also Whren v. United States, 517 U.S.
806, 812 (1996) (“Not only have we never held, outside the
context of inventory search or administrative inspection … ,
that an officer’s motive invalidates objectively justifiable
behavior under the Fourth Amendment; but we have repeat-
edly held and asserted the contrary.”). We “look to the record
as a whole to determine what facts were known to the officer
and then consider whether a reasonable officer in those
14                                                 No. 13-3397

circumstances would have been suspicious.” Tinnie, 629 F.3d at
753 (internal quotation marks omitted); see Ashcroft v. al-Kidd,
131 S. Ct. 2074, 2080 (2011) (“We ask whether the circum-
stances, viewed objectively, justify [the challenged] action. If
so, that action was reasonable whatever the subjective intent
motivating the relevant officials.”).
    So the suppression decision was based on a legal error;
Sergeant Pufall’s subjective intent does not matter. The
relevant inquiry is whether a reasonable officer, knowing what
this officer knew, would have probable cause to believe that
the car would contain evidence of criminal activity. The answer
to that question in this case is obviously “yes.”
    The search of the Mitsubishi was valid under the automo-
bile exception and as a search incident to Edwards’s arrest.
Accordingly, it was error for the district court to grant the
suppression motion.
                                    REVERSED and REMANDED.